DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (7,931,105) in view of Marks et al. (5,886,501).
 	Sato et al. in figures 1-21, disclose a battery pack for a vehicle. The battery pack housing a plurality of battery stacks (20) vertically in a plurality of stages. The battery pack comprises 5a lower casing (14) on which the battery stacks in a lower stage are arranged along a length of the vehicle. Sato et al. also disclose a holder (131-135) including leg portions (131A-135A) attached to the lower casing in front and back of the battery stacks in the lower stage and a frame (not number, see figure 4). Sato et al. also disclose a reinforcement (32) disposed outward of the battery stacks in the lower stage in a vehicle width direction to connect the lower casing and the frame of the holder. Sato et al. fail to show the frame attached on upper portions of the leg portions. 
 	Marks et al. in figures 1-6, disclose a battery pack comprising a lower casing (6), a plurality of battery stacks (4) having a lower stage and an upper stage (see figure 2). The upper stage is on top of a frame (not number, see figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato et al. by further comprising the battery disclosed by Marks et al. in order to simplifies assembly and disassembly of the battery stack.

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art don’t disclose 
15a protrusion disposed on a front portion of a frame of the holder. The protrusion protrudes forward of the vehicle and an upper casing attached on top of the lower casing to face the protrusion and cover a front portion of the protrusion.  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618